Title: From Benjamin Franklin to Sartine, 25 February 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy Feby. 25. 1779
I thank your Excellency for the Appointment of a frigate to escort the Ships from Nantes to the Isle of Aix, and the Assurances of Protection to our Vessels who may join the Convoy there.
Our Frigate the Alliance, is order’d to prepare for returning immediately to America. If your Excy. should think fit to send some Dispatches by her, they may probably go safe, as she is a remarkably swift sailer.
I thank your Excy. also for your favorable Dispositions towards the Chevr. de Marigni, express’d in the Letter you honor’d me with of the 13 inst.
I have been ever since severely handled by the Gout & unable to write or think of Business. But I now hope I shall soon be able to pay my Respects to your Excy. in Person at Versailles and to congratulate you on better News from the West Indies.
I have the Honor to be with the greatest Respect &c.
To his Excy. M. de Sartine
